DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “(D”, as in step D, before recite a step C. It is unclear whether step “C” was omitted unintentionally or intentionally. For the purpose of examination, Examiner is interpreting step “C” as being omitted intentionally.
Claim 3 recites “wherein step C” without introducing step C. Therefore, the limitation “wherein step C” lacks antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toya US PGPUB 2016/0267579.
Regarding claim 1, Toya discloses a notification method for battery pick-up, to be implemented by a notification system for battery pick-up, the notification system storing plural sets of reference battery data and a plurality of reference battery identifiers, each of which corresponds to a respective one of the plural sets of reference battery data, each of the plural sets of reference battery data including a user end target receiver code which indicates a target of notification transmission [figs. 3 & 5; par. 190; plurality of reference battery data (i.e. “rented battery information”) associated with identifiers (“renter battery ID”) and user receiver code (“member ID”); the system notifies the user of charge completion (par. 190)], the notification method comprising: 
A) detecting, by the notification system, a concerned battery identifier of a battery to be charged [pars. 32, 35, 63, 76, 83-84 & 190; a battery pack owned by a user is identified and associated with a user ID, so that the user can be notified when charging is complete; figs. 5 & 7-11] 

C) transmitting, by the notification system when it is determined that the battery has been fully charged, a pick-up notification to the target of notification transmission that is indicated by the user end target receiver code of said one of the plural sets of reference battery data determined in step B) [pars. 32, 35, 63, 76, 83-84 & 190-191; a battery pack owned by a user is identified and associated with a user ID, so that the user can be notified when charging is complete; figs. 5 & 7-11].
Regarding claim 7, Toya discloses a notification system for battery pick-up [fig. 3], said notification system comprising: 
a server configured to store plural sets of reference battery data and a plurality of reference battery identifiers, each of which corresponds to a respective one of the plural sets of reference battery data, each of the plural sets of reference battery data including a user end target receiver code which indicates a target of notification transmission [figs. 3 & 5; par. 190; plurality of reference battery data (i.e. “rented battery information”) associated with identifiers (“renter battery ID”) and user receiver code (“member ID”); the system notifies the user of charge completion (par. 190)]; and
a charging station communicable with said server via a communication network [fig. 3, charging station 280 communicable with server 270 via internet via router 260], and configured to detect a concerned battery identifier of a battery to be charged, and to 
wherein said server is configured to determine one of the plural sets of reference battery data corresponding to one of the reference battery identifiers that matches the concerned battery identifier, to control said charging station to charge the battery, [pars. 32, 35, 63, 76, 83-84, 98, 106-108, 110, 113, 115 & 190-191; a battery pack owned by a user is identified and associated with a user ID, and charged; figs. 5 & 7-11];
and to transmit, when it is determined by said server that the battery has been fully charged, a pick-up notification to the target of notification transmission that is indicated by the user end target receiver code of said one of the plural sets of reference battery data corresponding to said one of the reference battery identifiers with which the concerned battery identifiers is determined to match [pars. 32, 35, 63, 76, 83-84 & 190-191; a battery pack owned by a user is identified and associated with a user ID, so that the user can be notified when charging is complete; figs. 5 & 7-11].

Allowable Subject Matter
Claims 2-4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 5-6 and 8-12 are allowed.

Claims 3-4, being dependent on claim 2, would be allowable for the same reasons as claim 2. 
With respect to claim 5, the following is an examiner' s statement of reasons for allowance: the prior art fails to further teach or suggest “a plurality of entrusted end electronic devices communicable with the user end electronic devices via the 
With respect to claim 6, the following is an examiner' s statement of reasons for allowance: the prior art fails to further teach or suggest “a plurality of reference battery identifiers, each of which corresponds to a respective one of the plural sets of reference battery data and to a respective one of the reference entrustment identifiers, each of the plural sets of reference battery data including a user end target receiver code which indicates a user end electronic device as a target of notification transmission” and “by the user end electronic device, transmitting a concerned entrustment identifier to an entrusted end electronic device; by the charging station, detecting a concerned battery identifier of a battery to be charged and the concerned entrustment identifier of the entrusted end electronic device, and transmitting the concerned battery identifier and the concerned entrustment identifier to the server; by the server, determining whether the concerned entrustment identifier matches one of the reference entrustment 
With respect to claim 8, the following is an examiner' s statement of reasons for allowance: the prior art fails to further teach or suggest “each of said plurality of reference registered end identifiers corresponds to a respective one of the plural sets of reference registration data, each of the plural sets of reference registration data including a registered end target receiver code which indicates a target of notification transmission; and a charging station communicable with said server via a communication network, and configured to detect a concerned battery identifier of a battery to be charged and a concerned registered end identifier, and to transmit the concerned battery identifier and the concerned registered end identifier to said server, wherein said server is configured to determine one of the plural sets of reference battery data corresponding to one of the reference battery identifiers that matches the concerned battery identifier, and one of the plural sets of reference registration data corresponding to one of the reference registered end identifiers that matches the concerned registered end identifier, based on said one of the plural sets of reference battery data thus determined and said one of the plural sets of reference registration data thus determined, to control said charging station to charge the battery, and to transmit, based on said one of the plural sets of reference battery data thus determined 
Claims 9-10, being dependent on claim 8, are allowable for the same reasons as claim 8. 
With respect to claim 11, the following is an examiner' s statement of reasons for allowance: the prior art fails to further teach or suggest “a plurality of candidate lists that are respectively provided by the user end electronic devices”, “each of the reference battery identifiers corresponding to a respective one of the candidate lists, each of the candidate lists including a plurality of reference device identifiers that correspond respectively to entrusted end electronic devices, one of the user end electronic devices enabling said server to mark one of the reference device identifiers included in a corresponding one of the candidate lists; and a charging station communicable with said server via the communication network, and configured to detect a concerned battery identifier of a battery to be charged and a concerned device identifier of one of the entrusted end electronic devices, and to transmit the concerned battery identifier and the concerned device identifier to said server” in combination with all the other elements recited in claim 11.
With respect to claim 12, the following is an examiner' s statement of reasons for allowance: the prior art fails to further teach or suggest “a server configured to store 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID V HENZE-GONGOLA whose telephone number is (571)272-3317.  The examiner can normally be reached on M to F, 9am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859